DETAILED ACTION
	This is the first office action in response to U.S. application 16/633,932. Claims 1-9 and 14-15 are pending. Claim 14-15 are newly added. Claims 10-13 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (Claims 1-2, 6, 9-10) without traverse  in the reply filed on 12/1/2021 is acknowledged. Since the other claims were amended to remove them from the separate other non elected groups, the rest of the claims have also been examined.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JP 2006126980, IDS).

Regarding claim 1, Hayakawa teaches a travel assistance method ([0018] “FIG. 2 is a flowchart showing the flow of the travel route generation control processing executed by the travel route generation device 18”) comprising:
	detecting surroundings of a host vehicle ([0017] “the inter-vehicle communication unit 19 is provided so that the travel locus of the preceding vehicle can be acquired” where acquiring the travel locus of a preceding vehicle is interpreted as detecting surroundings of a host vehicle);
generating a first traveling path based on the surroundings ([0017] “the travel locus of the preceding vehicle can be acquired as the target travel route of the host vehicle”); and
executing travel assistance control of the host vehicle based on the first traveling path ([0017] states “the travel locus of the preceding vehicle can be acquired as the target travel route of the host vehicle” with [0020] further describing the target route based on the locus of the preceding vehicle as “route 1”), wherein the method comprises:
generating a second traveling path based on map information around a circumference of the host vehicle ([0020] discusses “route 2” being acquired from the map database);
determining that the first traveling path and the second traveling path have likeness or no likeness ([0022] discusses a lateral deviation determined when switching between route 1 and route 2 with [0024] further stating “In step S103, the amount of change Ej obtained by differentiating the lateral deviation Ej between the position of the host vehicle and the route with respect to the time at the host vehicle position is obtained in step S103” where the position of the vehicle is based off of the vehicle is based on a lateral deviation is interpreted as determining a likeness); and
switching a traveling path that the host vehicle is caused to follow by the travel assistance control from the first traveling path to the second traveling path when the first traveling path and the second traveling path are determined to have likeness ([0025] discusses .

Regarding claim 3, Hayakawa teaches generating the first traveling path again when the first traveling path and the second traveling path are determined to have no likeness ([0026]-[0032] discuss interpolating a path required for the routes 1 and 2 to have likeness with [0039] discussing that the interpolated path is in part determined based surrounding obstacles, therefore it is interpreted that it is determining a traveling path based in part on surrounding vehicles similar to the formation of “route 1”).

Regarding claim 6, Hayakawa teaches determining whether the map information is present covering a road on which the host vehicle is traveling ([0019] discusses the road map information being read in accordance with the vehicle position detected by the GPS), wherein the second traveling path based on the map information around the circumference of the host vehicle is generated when the map information is present ([0019] discusses the range of the map route obtained by a predetermined distance before and after the vehicle position).

Regarding claim 9, Hayakawa teaches a travel assistance device comprising: 
a sensor configured to detect surroundings of a host vehicle ([0017] “the inter-vehicle communication unit 19 is provided so that the travel locus of the preceding vehicle can be acquired” where acquiring the travel locus of a preceding vehicle is interpreted as detecting surroundings of a host vehicle); and 
a first path generation unit configured to generate a first traveling path based on the surroundings, the device being configured to execute travel assistance control of the host vehicle based on the first traveling path ([0017] states “the travel locus of the preceding vehicle can be acquired as the target travel route of the host vehicle” with [0020] further describing the target route based on the locus of the preceding vehicle as “route 1”), 
wherein the device comprises: 
a second path generate unit configured to generate a second traveling path based on map information around a circumference of the host vehicle ([0020] discusses “route 2” being acquired from the map database with [0019] discussing the range of the map route obtained by a predetermined distance before and after the vehicle position); and 
a processing circuit configured to determine that the first traveling path and the second traveling path have likeness or no likeness ([0022] discusses a lateral deviation determined when switching between route 1 and route 2 with [0024] further stating  “In step S103, the amount of change Ej obtained by differentiating the lateral deviation Ej between the position of the host vehicle and the route with respect to the time at the host vehicle position is obtained in step S103” where the position of the vehicle is based off of the vehicle is based on a lateral deviation is interpreted as determining a likeness), and switch a traveling path that the host vehicle is caused to follow by the travel assistance control from the first traveling path to the second traveling path when the first traveling path and the second traveling path are determined to have likeness ([0025] discusses determining if the lateral deviation Ej exceeds a predetermined value to determine that a step (deviation amount) has occurred where [0075]-[0079] discuss an embodiment including the previous operations of the first embodiment where a deviation amount from the route node is determined to be greater than a predetermined amount and as a result a step change amount is performed to return the vehicle to the target (i.e. the step is corrected from route 1 before switched to route 2).

Regarding claim 14, Hayakawa teaches wherein the first traveling path and the second traveling path are determined to have likeness when a gap between the first traveling path and the second traveling path is less than a predetermined threshold ([0025] discusses determining if the lateral deviation Ej exceeds a predetermined value to determine that a step (deviation amount) has occurred where [0075]-[0079] discuss an embodiment including the previous operations of the first embodiment where a deviation amount from the route node is determined to be greater than a predetermined amount and as a result a step change amount is performed to return the vehicle to the target (i.e. the step is corrected from route 1 before switched to route 2).

Regarding claim 15, Hayakawa teaches wherein the gap is determined whether to be less than the predetermined threshold at a point having a distance from the host vehicle greater than or equal to a distance of a front-side gazing point ([0033] discusses the step detection point being ahead of the vehicle position where as previously shown above detecting a step is detecting lateral deviation above a threshold between the two routes and where a point ahead of the vehicle position is being interpreted as a front-side gazing point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Matsuno (US 20160272243, IDS).
Regarding claim 5, Hayakawa teaches switching between trajectories based on the likeness between two different paths but does not explicitly teach wherein the first traveling path is switched to the second traveling path when the host vehicle travels on a road structure difficult or impossible to travel by following the first traveling path.
Matsuno teaches wherein the first traveling path is switched to the second traveling path when the host vehicle travels on a road structure difficult or impossible to travel by following the first traveling path ([0035]-[0036] discuss determining if there are roadside obstructions in the vicinity of a trajectory switching to course set on the basis of map information which in the case of this application is the first course where a roadside obstruction is interpreted as a difficult road structure).
Hayakawa teaches switching between a surroundings-based trajectory and a map-based trajectory. Matsuno teaches switching to a map-based trajectory when a roadside obstruction is detected. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Hayakawa and modify it with the roadside obstruction switch of Matsuno as it would allow for the trajectory to follow the accepted map route to avoid any roadside obstruction making the overall system safer. 

Allowable Subject Matter
Claims 2 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed above, the prior art of record teaches comparing the likeness of two routes by determining a lateral deviation between the two routes at a point (Hayakawa, Matsuno). Prior art was also found that teaches comparing the tangent of a virtual circle with a radius corresponding to a turning radius to compare a current route of a vehicle to a previous route (Shinkai, US 20180310461). However prior art was not found that teaches the first traveling 
As discussed above, the prior art of record teaches comparing the likeness of two paths and switching between the paths based on the determined likeness (Hayakawa). Hayakawa further teaches calculating an interpolated path for the routes to have likeness based on the calculated speed of the vehicle. Prior art was also found that teaches determining a deviation between a target speed and an actual speed to select a target path of a vehicle (Ishida, US 5646850). However prior art was not found that teaches acquiring a current speed of the host vehicle and a designed speed when traveling on the second traveling path; determining whether the host vehicle can change the current speed to follow the designed speed upon switching from the first traveling path to the second traveling path; and switching from the first traveling path to the second traveling path when the host vehicle is determined to be able to follow the designed speed. 
Claims 7-8 are objected to, but considered potentially allowable due to their dependency on claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664